Citation Nr: 1523044	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester New Hampshire.

In January 2014, subsequent to the RO's November 2013 statement of the case, the Veteran submitted additional Boston VA Medical Center (VAMC) treatment records in support of his claim.  These records were accompanied by a waiver of AOJ consideration.  38 C F R § 20.1304.

The Veteran provided testimony at a January 2014 Board hearing before the undersigned Veterans Law Judge.  The Board remanded the claim in April 2014 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's currently diagnosed right knee disorder is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in October 2012.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  

Additionally the Veteran provided testimony at a January 2014 Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board also remanded the claim in April 2014 to obtain VA treatment records and afford the Veteran a VA examination.  The requested records and a VA examination were obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Board elicited relevant testimony during the hearing and subsequently remanded the claim in order to obtain additional relevant evidence, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the April 2014 remand directives, he was provided a VA knee examination in May 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2014 VA examination and the subsequent opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Right Knee Disorder

The Veteran contends that his current right knee condition is due to his active duty service.  He testified at the January 2014 Board hearing that he often bumped his knees while going up or down stairs, and that he injured his knee when he "twisted" it while stepping down from the stairs.  

Service treatment records are silent for complaints, treatment, or diagnosis of any knee problems.  The September 1996 report of medical examination, conducted upon separation from service, is negative for complaints or diagnoses of any knee condition.  He did not report any knee problems on his September 1996 report of medical history.  He did report a history of in-service depression.  

A March 2009 VA treatment note shows that the Veteran complained of right knee pain that had been constant since the night before, but denied any injury to the right knee or experiencing anything like this before.  He reported that he is a fleet mechanic and is constantly up and down off of his knees daily.  He had diffuse erythema visible over the patella and extending laterally to the area of the lateral collateral ligament of the right knee.  There was obvious supra patellar inflammation noted in the area of the right supra patellar bursa.  The right knee was warm to touch, with the most tender area located over the patella.  An obvious brown scar was visible on the knee located over the area of the tibial tuberosity approximately one by one centimeter with no discharge.  Both active and passive range of motion were painful but there was no limitation of motion or strength.  There was no laxity with valgus or varus testing of the knee.  The assessment was cellulites in the area of the right knee and supra patellar bursitis.  An x-ray of the right knee performed at that time was considered negative for any pathology.

VA treatment records show a March 2013 MRI report listing a medial meniscal tear.  The Veteran reported that he has had knee pain for the last 22 years.  The note's author stated, "I have explained to him I do not have an explanation as to why he is having all this pain...  I do not believe that this has been present for 22 years because it should have been more complex and totally macerated with articular surface changes and it is not.  I have no idea how long it has been there but this is more recent and acute than chronic."  He again reported right knee pain since military service at a May 2013 VA outpatient visit.  

A June 2013 private treatment note from Dr. D.M.G. shows that the Veteran complained of right knee pain.  He recalled walking down some narrow stairs on the ship when he twisted his knee.  He stated that his knee has continued to bother him.  MRI demonstrated a medial meniscal tear.  

A December 2013 addendum from the VA orthopedic surgeon noted the complaints of chronic knee pain and noted the Veteran had failed to improve with conservative measures.  The MRI confirmed a type III medial meniscal tear without other apparent sources of intrarticular pathology.  Meniscal repair and debridement were discussed.  No opinion as to the etiology of the condition was provided. 

The Board remanded the claim in April 2014 to provide the Veteran with a VA examination and opinion.  The VA examiner was asked to discuss lay statements of a "twisting injury" during service, and the June 2013 private medical treatment records suggesting that the current diagnosis for a meniscal tear may be related to the Veteran's service.

A the May 2014 VA knee examination, the Veteran stated that he injured his right knee several times in Navy while coming down ladders on board the ship.  He recalled several times that, when responding to urgent issues, he turned quickly on his right knee at the bottom of the ladder and experienced pain.  He stated that he may have reported these twisting injuries to the medic on board, but never had any formal evaluation.  He stated that he has had intermittent knee pain since then, but did not seek any medical care until recently.  He states that he did not mention knee problems at his exit physical because he was told his discharge would be delayed if there were any medical issues.  The VA examiner confirmed the previous diagnosis of meniscal tear with pain on movement, and indicated that she had reviewed the claims file.  The VA examiner opined that the condition was less likely than not related to any of the claimed injuries in service.  The rationale was that, "Although the twisting injuries on board ship as described by the Veteran are the type of injury that could cause a meniscal tear, it is likely that a meniscal tear would have required more immediate treatment in service.  This type of injury would generally be expected to cause more severe symptoms than those initially described by the Veteran.  There is no record of any treatment for right knee pain until he presented with symptoms in the past several years and diagnosed with a right medial meniscus tear.  It has been noted that the Veteran was able to work as a truck mechanic after service which required a lot of kneeling and squatting, activities that over time could certainly increase the risk of meniscal tear.  Also this would be a difficult occupation to pursue in the presence of an untreated meniscus tear.  The MRI findings also show no sign of articular cartilage degeneration which would likely have been expected if the Veteran had a torn meniscus or other significant trauma to the knee back in the early 1990's when he was in service."  The VA examiner further remarked that the March 2013 treatment note supports the conclusion that the Veteran's current condition is more likely of more recent onset.  The VA examiner noted that the March 2013 note was authored by a specialist in orthopedic surgery.  The VA examiner concluded that, "there is no medical evidence of record that convincingly establishes any link between his reported in-service injury and his current right knee disability from medial meniscus tear."

In the November 2014 Informal Hearing Presentation, the Veteran's representative argued that the May 2014 VA examiner did not comply with the remand directives because she did not discuss the "twisting injury" during service.  To the contrary, the May 2014 VA examiner directly addressed the Veteran's contention that he twisted his knee in service, and she specifically discussed that, while a twisting injury could cause a meniscal tear, she believed that the in-service twisting was too remote in time to be responsible for the current condition.  The Veteran's representative also suggests that the May 2014 VA examiner did not review medical evidence which recorded the in-service injury.  Again, the VA examiner did explicitly state that the claims file had been reviewed.  She summarized all relevant medical evidence, including the Veteran's reports of in-service injury.  The Board finds that there was substantial compliance with the remand directives and that no useful purpose would be served by remanding the appeal for another examination.  The examiner reviewed the claims file, elicited the Veteran's complaints and medical history, and addressed the specific evidence noted in the remand directives.  The examiner discussed all relevant lay and medical evidence and thoroughly explained her rationale.  Thus, the Board finds that the examination was adequate.  

The Board finds that the current right knee disorder is not related to service.  As noted, the Veteran had no signs or symptoms related to his knees in service, and did not report any knee problems at separation.  The Board notes that he has asserted that he had knee pain at separation but declined to report the problem because he did not wish to delay the process.  The Board finds that this contention is not credible in light of his affirmative report of in-service depression at his separation examination.  As to a nexus between service and the current condition, the May 2014 VA examiner opined that the twisting injury in service was too remote in time to be responsible for the current condition.  The Board finds that the May 2014 VA examination is highly probative medical evidence.  The VA examiner was informed of the relevant evidence, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Although, as noted, several treatment providers have reported that the Veteran told them that he has had continuous knee pain ever since he injured his knee in service, there is no indication that those medical providers based their premises on anything other than the Veteran's uncorroborated statements.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 409 (1995).  While the Veteran is competent to report pain, his description of continuous pain since service is contradicted by other evidence of record.  Specifically, during  June 1991 and November 1992 mess duty physical the Veteran denied any swollen or painful joints.  The September 1993 separation examination indicated the lower extremities were normal and noted no defects or diagnoses.  Furthermore, the Veteran denied a history of arthritis, rheumatism, or bursitis, bone, joint or other deformity or trick or locked knee on his September 1993 report of medical history.  More significantly, post-service during an August 2003 VA outpatient treatment visit he denied any musculoskeletal problems.  Additionally, the first post-service treatment record where he was seen for his knees, he reported that the knee pain began the day before and he had never experienced anything like the pain before.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).

The only evidence linking the knee disability to service is the Veteran's own testimony.  In this regard, laypersons are competent to report symptoms such as pain, limping, or limitations to physical activity.  See Layno, 6 Vet. App. 465, 470.  However, laypersons are not competent to medically relate the right knee service to service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated that he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinions as to the etiology of the condition are not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.





ORDER

Service connection for a right knee disorder is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


